Exhibit 10.2

 

Dragonfly GmbH & Co. KGaA

Eschenheimer Anlage 1

60316 Frankfurt am Main

Germany

  

McKesson Corporation

One Post Street

San Francisco, CA 94104

USA

Franz Haniel & Cie. GmbH

Franz-Haniel-Platz 1

47119 Duisburg

Dear Sirs,

Second Amendment of the Share Purchase Agreement dated October 24, 2013

Dragonfly GmbH & Co. KGaA as Purchaser, Franz Haniel & Cie. GmbH as Seller and
McKesson Corporation as Parent have entered into a Share Purchase Agreement
dated October 24, 2013 for the sale by the Seller to the Purchaser of all shares
held by Seller in Celesio AG, Stuttgart, as amended on December 12/19, 2013 (the
“SPA”). The SPA shall be further amended as follows:

 

1. The Base Purchase Price Per Share of EUR 23.00 shall be increased by EUR 0.50
to EUR 23.50 which results in a Base Purchase Price of EUR 1,998,874,867.50 (in
words: one billion nine hundred ninety-eight million eight hundred seventy-four
thousand eight hundred sixty-seven and fifty Cent).

 

2. Section 3.2 of the SPA shall be deleted in its entirety and shall no longer
apply and the Seller shall not benefit from any increases of the offer
consideration in connection with the Offer, offered or owed by the Purchaser to
any Celesio Shareholder for whatever reason.

All other provisions of the SPA shall remain unchanged and unaffected by this
letter agreement. Capitalized Terms used in this letter agreement and defined in
the SPA shall have the meaning as defined therein. Section 10.7 of the SPA shall
also apply to this letter agreement.



--------------------------------------------------------------------------------

Please countersign and return to us a copy of this letter if you agree with the
amendment of the SPA as set out herein.

Sincerely yours,

January 9, 2014

For and on behalf of Dragonfly GmbH & Co. KGaA

 

 /s/ John Hammergren

   

 /s/ Willie C. Bogan

John Hammergren     Willie C. Bogan Title: Attorney-in-fact    

in his capacity as Managing Director of

Dragonfly Verwaltungs GmbH

For and on behalf of McKesson Corporation

 

 /s/ John Hammergren

John Hammergren Title: CEO

ACCEPTED AND AGREED:

January 9, 2014

For and on behalf of Franz Haniel & Cie. GmbH

 

 /s/ Ulrich Dickel

   

 /s/ Dr. Klaus Wiegel

Ulrich Dickel     Dr. Klaus Wiegel Title: Executive Director     Title: General
Counsel

 

2